—In a proceeding pursuant to CPLR article 75, inter alia, to stay arbitration, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated November 22, 1976, as denied the application. Order affirmed, insofar as appealed from, with one bill of $50 costs and disbursements to respondents appearing separately and filing separate briefs, on the opinions of Mr. Justice Finz at Special Term. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur. [86 Mise 2d 942.]